PER CURIAM.
This is a motion for an appeal from a judgment of the Barren Circuit Court con*856victing appellant of the offense of possessing alcoholic beverages for the purpose of sale in local option territory and. fixing his punishment at a fine of $60 and confinement of 60 days in jail.
Appellant contends the trial court erred in overruling his motion to exclude and suppress all evidence procured as the result of the search of his automobile. The record discloses the search was made incidental to the arrest of appellant .for violating a traffic ordinance of the City of Glasgow committed in the presence of peace officers, hence the evidence was properly admitted.
It is further insisted by appellant the court erred in not instructing the jury as to whether he violated the traffic ordinance. It appears from the record that appellant neither took the stand nor introduced any evidence, hence there was no contrariety of evidence on the point whether appellant had violated' the traffic law. In view of this fact,’ it was not necessary to instruct on this question.
The motion is overruled and the judgment is affirmed.